UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. RECOVERY ENERGY, INC. (Exact name of registrant as specified in Charter) NEVADA 333-152571 74-3231613 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1515 Wynkoop Street, Suite 200 Denver, CO 80202 (Address of Principal Executive Offices) 1 (888) 887-4449 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements forthe past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 12, 2010:50,783,015shares of Common Stock. Recovery Energy, Inc. FORM 10-Q September 30, 2010 INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010, the three months ended September 30, 2009 and the period from March 6, 2009 (Inception) through September 30, 2009 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and the period from March 6, 2009 (Inception) through September 30, 2009 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Control and Procedures 29 PART II– OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits and Reports on Form 8-K 31 SIGNATURES Part 1. Financial Information Item 1. Financial Statements RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, Assets Current Assets Cash $ $ Restricted cash Accounts receivable Assets from price risk management - Prepaid assets Total current assets Oil and gas properties (full cost method), at cost: Undeveloped properties - Developed properties - Wells in progress - Total Property and equipment - Less accumulated depreciation, depletion and amortization ) - Net properties and equipment - Other assets Office equipment Prepaid assets - Deferred financing costs - Restricted cash and deposits Notes receivable - Assets held for sale - Total other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements 1 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Related party payable Accrued expenses and other Short term note - Total current liabilities Asset retirement obligation - Term note - Total long term liabilities - Total liabilities Commitments and Contingencies – Note 9 Common Stock Subject to Redemption Rights, $0.0001 par value; 42,500 shares issued and outstanding Other Shareholders’ Equity Common stock, $0.0001 par value: 100,000,000 shares authorized; 50,740,515and 10,774,000shares issued and outstanding (excluding 42,500 and 85,000 shares subject to redemption) as of September 30, 2010 and December 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Total other shareholders' equity TOTAL LIABILITIES, COMMON STOCK SUBJECT TO REDEMPTION RIGHTS AND OTHER SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 2 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Nine months ended March 6, 2009 (Inception) through September 30, 2010 September 30, 2009 Revenue Oil sales $ $ - $ $ - Operating fees - - Realized gain on hedges - - Price risk management activities ) - - Total revenues - - Costs and expenses Production costs - - Production taxes - - General and administrative (includes non-cash expense of $2.8 million and $7.1 million for the threeand nine month periods ending September 30, 2010) Depreciation, depletion and amortization - - Total costs and expenses Loss from operations ) Unrealized gain on lock-up - - Interest expense (includes non-cash deferred financing cost amortization expense of $0.7 million and $2.8 million for the three and nine month periods ending September 30, 2010) ) - ) - NET LOSS $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements 3 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months March 6, 2009 (Inception) ended September 30, through September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock issued for services - Stock based compensation - Changes in the fair value of derivatives ) - Compensation expense recognized for assignment of overrides - Amortization of deferred financing costs - Depreciation, depletion, and accretion - Changes in operating assets and liabilities: Accounts receivable ) - Other current assets - Accounts payable - Restricted cash ) - Related party production payments ) - Accrued expenses - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES Cash flows from investing activities Additions of producing properties and equipment (net of purchase price adjustments) ) - Acquisition of properties ) - Drilling capital expenditures ) - Proceeds from sale of drilling rigs - Additions of office equipment ) - Investment in operating bonds ) - NET CASH USED IN INVESTING ACTIVITIES ) - Cash flows from financing activities Net proceeds from sale of common stock Proceeds from exercise of warrants Proceeds from debt issuance - Repayment of debt ) - NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period - CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ - The accompanying notes are an integral part of these consolidated financial statements 4 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Basis of Presentation The unaudited financial statements included herein were prepared from the records of Recovery Energy, Inc. (“Recovery” or the “Company”) in accordance with generally accepted accounting principles (“GAAP”) in the United States applicable to interim financial statements and reflect all normal recurring adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position for the interim periods. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year.Such financial statements conform to the presentation reflected in the Company's Annual Report on Form10-K filed with the Securities and Exchange Commission (the "SEC") for the year ended December31, 2009. The current interim period reported herein should be read in conjunction with the financial statements and summary of significant accounting policies and notes included in the Company's Annual Report on Form10-K for the year ended December31, 2009. Prior to March 2009, the Company was in the development stage as it did not have significant revenues.In the second quarter of 2010, the Company exited the development stage as the result of several acquisitions of oil and gas properties. Principles of Consolidation The accompanying consolidated financial statements include Recovery Energy, Inc. and its wholly−owned subsidiaries Recovery Oil and Gas, LLC, and Recovery Energy Services, LLC.All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company evaluates its estimates on an on-going basis and bases its estimates on historical experience and various other assumptions it believes to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, the Company believes that its estimates are reasonable. Our most significant financial estimates are associated with our estimated proved oil and gas reserves and our share based compensation calculations. Restricted Cash Restricted cash consists of cash that is contractually required to be in a separate escrow account for future payment of severance and ad valorem taxes. 5 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) Oil and Gas Producing Activities The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration and development of oil and gas properties are initially capitalized into a single cost center ("full cost pool"). Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition and exploration activities. Proceeds from property sales are generally credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Depletion of exploration and development costs and depreciation of production equipment is computed using the units-of-production method based upon estimated proved oil and gas reserves. Costs included in the depletion base to be amortized include (a)all proved capitalized costs including capitalized asset retirement costs net of estimated salvage values, less accumulated depletion, (b)estimated future development cost to be incurred in developing proved reserves; and (c)estimated dismantlement and abandonment costs, net of estimated salvage values, that have not been included as capitalized costs because they have not yet been capitalized as asset retirement costs. The costs of unproved properties are withheld from the depletion base until it is determined whether or not proved reserves can be assigned to the properties. The properties are reviewed quarterly for impairment. When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion calculations. Estimated reserve quantities and future net cash flows have the most significant impact on the Company because these reserve estimates are used in providing a measure of the Company's overall value. These estimates are also used in the quarterly calculations of depletion, depreciation and impairment of the Company's proved properties. Estimating accumulations of oil and gas is complex and is not exact because of the numerous uncertainties inherent in the process. The process relies on interpretations of available geological, geophysical, engineering and production data. The extent, quality and reliability of this technical data can vary. The process also requires certain economic assumptions, some of which are mandated by the SEC, such as oil and gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. The accuracy of a reserve estimate is a function of the quality and quantity of available data; the interpretation of that data; the accuracy of various mandated economic assumptions; and the judgment of the persons preparing the estimate. The optimal method of determining proved reserve estimates is based upon a decline analysis method, which consists of extrapolating future reservoir pressure and production from historical pressure decline and production data. The accuracy of the decline analysis method generally increases with the length of the production history. Most of the Company's wells have been producing for a period of less than three years and for some, less than a year. Because of this short production history, other generally less accurate methods such as volumetric analysis and analogy to the production history of wells of ours and other operators in the same reservoir were used in conjunction with the decline analysis method to determine the Company's estimates of proved reserves including developed producing, developed non-producing and undeveloped. As the Company's wells are produced over time and more data is available, the estimated proved reserves will be re-determined at least on a quarterly basis in accordance with applicable rules established by the SEC and may be adjusted based on that data. Costs of acquiring and evaluating unproved properties are initially excluded from depletion calculations. These unevaluated properties are assessed quarterly to ascertain whether impairment has occurred. When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to the full cost pool and becomes subject to depletion calculations. Capitalized costs, together with the costs of production equipment, are depleted and amortized on the unit-of-production method based on the estimated proved reserves. For this purpose, we convert our petroleum products and reserves to a common unit of measure. For depletion and depreciation purposes, relative volumes of oil and gas production and reserves are converted at the energy equivalent rate of six thousand cubic feet of natural gas to one barrel of crude oil. Under the full cost method of accounting, capitalized oil and gas property costs less accumulated depletion and net of deferred income taxes may not exceed an amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves plus the cost of unproved properties not subject to amortization (without regard to estimates of fair value), or estimated fair value, if lower, of unproved properties that are subject to amortization. Should capitalized costs exceed this ceiling, an impairment is recognized. 6 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) The present value of estimated future net revenues is computed by applying a twelve month average of the first day of the month prices of oil and gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves assuming the continuation of existing economic conditions. There were no impairment charges recognized for proved or unproved properties for the nine month period ending September 30, 2010. Wells in Progress Wells in progress at September 30, 2010 represent the costs associated with wells that have not reached total depth or been completed as of period end. They are classified as wells in progress and withheld from the depletion calculation and the ceiling test. The costs for these wells are then transferred to proved property when the wells are completed and the costs become subject to depletion and the ceiling test calculation in future periods. The table below details the net changes in capitalized additions to wells in progress during the nine month period ended September 30, 2010. December 31, 2009 $ - Additions to wells in progress pending the determination of proved reserves September 30, 2010 $ Deferred Financing Costs Deferred financing costs include fees incurred in connection with the Company's loan agreements, which are being amortized over the terms of the agreements (see Note6 – Loan Agreements and Note 7 - Acquisitions). The Company recorded amortization expense of $729,402 and $2,752,376 in the three and nine month periods ended September 30, 2010, respectively. Long Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If such assets are considered impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. In accordance withFASBnew codification of “Accounting for Impairment or Disposal of Long-Lived Assets”, the Company carries long-lived assets at the lower of the carrying amount or fair value. Impairment is evaluated by estimating future undiscounted cash flows expected to result from the use of the asset and its eventual disposition. If the sum of the expected undiscounted future cash flow is less than the carrying amount of the assets, an impairment loss is recognized. Fair value, for purposes of calculating impairment, is measured based on estimated future cash flows, discounted at a market rate of interest. There was no impairment losses recorded during the three or nine month period ended September 30, 2010. Revenue Recognition The Company records the sale of oil and gas as they are produced and sold. The Company recognized $2,652,840 and $7,433,192 in proceeds from oil and gas sales in the three and nine month periods ended September 30, 2010. Prior Period Reclassifications Certain reclassifications have been made to prior year’s financial statements to be in conformity with current period presentation. Such reclassifications have had no effect on net income (loss). 7 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) Accounting Standards Updates In January 2010, the FASB issued ASU 2010-03, “Extractive Activities – Oil and Gas,” to amend existing oil and gas reserve accounting and disclosure guidance to align its requirements with the SEC’s revised rules. The significant revisions involve revised definitions of oil and gas producing activities, changing the pricing used to estimate reserves at period end to a twelve month average of the first day of the month prices and additional disclosure requirements. In contrast to the applicable SEC rule, the FASB does not permit the disclosure of probable and possible reserves in the supplemental oil and gas information in the notes to the financial statements. In April 2010, the FASB issued ASU 2010-14 which amends the guidance on oil and gas reporting in the ASC 932.10.S99-1 by adding the Codification SEC Regulation S-X, Rule 4-10 as amended by the SEC Final Rule 33-8995. Both ASU 2010-03 and ASU 2010-14 are effective for annual reporting. In January 2010, the FASB issued ASU 2010-06, "Improving Disclosures About Fair Value Measurements," which provides amendments to fair value disclosures. ASU 2010-06 requires additional disclosures and clarifications of existing disclosures for recurring and nonrecurring fair value measurements. The revised guidance for transfers into and out of Level1 and Level2 categories, as well as increased disclosures around inputs to fair value measurement, was adopted January1, 2010, with the amendments to Level3 disclosures effective for beginning after January1, 2011. ASU 2010-06 concerns disclosure only. Both the current and future adoption do not have a material impact on the Company's financial position or results of operations.Refer to “Note 3 – Financial and Derivative Instruments” for the Company’s disclosures on fair value. NOTE 2 LOSS PER SHARE Basic earnings (loss) per share is computed based on the weighted average number of common shares outstanding during the period presented.In addition to common shares outstanding, and in accordance with ASC 260 – “Earnings Per Share,” diluted loss per share is computed using the weighted-average number of common shares outstanding plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares had been issued.Potentially dilutive securities, such as stock grants and stock purchase warrants, are excluded from the calculation when their effect would be anti-dilutive.For the three and nine month periods ended September 30, 2010, 23,056,933 warrants to purchase common stock have been excluded from the diluted share calculations as they were anti-dilutive as a result of net losses incurred.Accordingly, basic shares equal diluted shares for all periods presented. NOTE 3 FINANCIAL AND DERIVATIVE INSTRUMENTS The Company’s primary market exposure is to adverse fluctuations in the prices of oil. The Company uses derivative instruments, primarily swaps, to manage the price risk associated with oil production, and the resulting impact on cash flow, net income, and earnings per share. The Company does not use derivative instruments for speculative purposes. The Company recognizes its derivative instruments as either assets or liabilities at fair value on its consolidated balance sheet and accounts for the derivative instruments as marked to market derivative instruments. On the cash flow statement, the cash flows from these instruments are classified as operating activities. Derivative instruments expose the Company to counterparty credit risk. The Company enters into these contracts with third parties that it considers to be credit worthy. In addition, the Company’s master netting agreements reduce credit risk by permitting the Company to net settle for transactions with the same counterparty. As with most derivative instruments, the Company’s derivative contracts contain provisions which may allow for another party to require security from the counterparty to ensure performance under the contract. The security may be in the form of, but not limited to, a letter of credit, security interest or a performance bond. The Company was in an overall asset position with its counterparty at September 30, 2010 and no party has required any form of security guarantee. Marked to market hedging instruments Unrealized gains and losses resulting from derivatives not designated as cash flow hedges are recorded at fair value on the balance sheet and changes in fair value are recognized in the price risk management activities line on the consolidated statement of operations. Realized gains and losses resulting from the contract settlement of derivatives not designated as cash flow hedges are recorded in the realized gain on hedges line on the consolidated statement of operations. 8 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) During 2010, the Company entered into commodity derivative financial instruments intended to hedge our exposure to market fluctuations of oil prices. The Company had the following commodity volumes under derivative swap contracts as of September 30, 2010: Average Weighted Barrels per Barrels per Average Price Quarter Day per Barrel Fourth quarter $ First quarter $ Second quarter $ Third quarter $ Fourth quarter $ The table below contains a summary of all the Company’s derivative positions reported on the consolidated balance sheet as of September 30, 2010, presented gross of any master netting arrangements: Derivatives not designated as hedging instruments under ASC 815 Balance Sheet Location Fair Value Assets Commodity derivatives Assets from price risk management — current $ The before-tax effect of derivative instruments not designated as hedging instruments on the consolidated statement of operations for the nine months ended September 30, 2010 was as follows: Amount of Gain Recognized in Derivatives not Income on Derivative Designated as Hedging Instruments Location of Gain Recognized in Income Nine months ended September 30, under ASC 815 on Derivative Commodity contracts Realized gain on hedges $ Commodity contracts Price risk management activities $ Refer to Note 4 – Fair Value of Financial Instruments for additional information regarding the valuation of the Company’s derivative instruments. 9 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) NOTE 4 FAIR VALUE OF FINANCIAL INSTRUMENTS The Company records certain of its assets and liabilities on the balance sheet at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). A three-level valuation hierarchy has been established to allow readers to understand the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: ● Level 1 Quoted prices (unadjusted)for identical assets or liabilities in active markets. ● Level 2 Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. ● Level 3 Unobservable inputs that reflect the Company’s own assumptions. The following describes the valuation methodologies the Company uses for its fair value measurements. Cash and cash equivalents Cash and cash equivalents include all cash balances and any highly liquid investment with an original maturity of 90days or less. The carrying amount approximates fair value because of the short maturity of these instruments. At September 30, 2010 the Company had $5,263,635 in cash and cash equivalents. Derivative instruments The Company determines its estimate of the fair value of derivative instruments using a market approach based on several factors, including quoted market prices in active markets, quotes from third parties, and the credit rating of its counterparty. The Company also performs an internal valuation to ensure the reasonableness of third-party quotes. In evaluating counterparty credit risk, the Company assessed the possibility of whether the counterparty to the derivative would default by failing to make any contractually required payments. The Company considered that the counterparty is of substantial credit quality and has the financial resources and willingness to meet its potential repayment obligations associated with the derivative transactions. At September 30, 2010, the types of derivative instruments utilized by the Company included commodity swaps. The oil derivative markets are highly active. Although the Company’s economic hedges are valued using public indices, the instruments themselves are traded with third-party counterparties and are not openly traded on an exchange. As such, the Company has classified these instruments as Level 2. Asset Retirement Obligations The Company estimates asset retirement obligations in accordance with ASC 410 – “Asset Retirement and Environmental Obligations.” The income approach is utilized by the Company to recognize the estimated liability for future costs associated with the abandonment of its oil and gas properties at the point of inception. The Company’s asset retirement obligation is measured using primarily Level 3 inputs. The significant unobservable inputs include (1) the cost of abandoning oil and gas wells, which is based on the Company’s historical experience for similar work, or estimates from independent third-parties; (2) the economic lives of its properties, which is based on estimates from reserve engineers; (3) the inflation rate; and (4) the credit adjusted risk-free rate. 10 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (UNAUDITED) A reconciliation of the Company’s asset retirement obligation liability is below: December 31, 2009 $ - Liabilities incurred Retirements - Accretion expense (1) Change in estimate September 30, 2010 $ (1)The accretion expense recorded during the period is recorded in the Depreciation, depletion and amortization line item on the consolidated statement of operations and totaled $9,210 and $18,831 in the three and nine months ended September30, 2010. The following table provides a summary of the fair values of assets and liabilities measured at fair value: Level 1 Level 2 Level 3 Total Assets Commodity forward contracts $
